Case: 16-40107      Document: 00513652746         Page: 1    Date Filed: 08/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40107                                FILED
                                  Summary Calendar                        August 25, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAIME SEGURA-MORENO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-607-1


Before JONES, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jaime Segura-
Moreno has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Segura-Moreno has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Segura-Moreno’s response.               We concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40107      Document: 00513652746   Page: 2   Date Filed: 08/25/2016


                                 No. 16-40107

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2